374 U.S. 504
83 S. Ct. 1880
10 L. Ed. 2d 1046
Hayward T. DEARHART, Jr.v.VIRGINIA.
No. 745, Misc.
Supreme Court of the United States
June 17, 1963

Hayward T. Dearhart, Jr., pro se.
Reno S. Harp III, Asst. Atty. Gen. of Virginia, for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Appeals of Virginia.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Douglas v. California, 372 U.S. 353, 83 S. Ct. 814, 9 L. Ed. 2d 811 and Burns v. Ohio, 360 U.S. 252, 79 S. Ct. 1164, 3 L. Ed. 2d 1209.


2
Mr. Justice CLARK and Mr. Justice HARLAN concur in the result.